Filed 7/17/14 Bruzzone v. Intel CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


MICHAEL A. BRUZZONE,                                                 H039066
                                                                    (Santa Clara County
         Plaintiff and Appellant,                                    Super. Ct. No. CV213829)

         v.

INTEL CORPORATION,

         Defendant and Respondent.



         Appellant Michael A. Bruzzone, acting in propria persona here and in the court
below, appeals from a judgment dismissing his action against Intel Corporation (hereafter
“Intel”). On appeal, he contends that the trial court “erred in dismissing appellant’s civil
case as a matter of state policy and federal law.” As set forth below, appellant has failed
to present a cogent legal argument supported by citation to relevant authorities, and we
therefore will affirm.
                                                   BACKGROUND
         On November 29, 2011, appellant filed a complaint against Intel. The complaint
contained 11 causes of action: 1) “Breach of Corp. Fiduciary Duties and Malfeasance,”
2) “Corporate & Attorney Cover Up to Conceal Network Crime,” 3) “Witness Tampering
to Disqualify Federal Reporter,” 4) “Constructed Fraud to Misprision Federal Reporter,”
5) “Constructed Fraud to Obstruct, Delay, Disrupt Administration of Justice,” 6) “Breach
of Good Faith & Fair Dealing,” 7) “Placing into False Light,” 8) “Interference w/
Prospective Business Advantage,” 9) “Disclosure of Private Facts,” 10) “Attorney
Violation Code of Professionalism Sect. 9 & 13d,” and 11) “Retaliation in Violation of
California Public Policy.” Among the many allegations in the complaint, appellant
asserted the following: Intel agents recruited appellant to work as an “industrial spy;”
Intel employees engaged in a “construct[ive] fraud” in order to conceal appellant’s
knowledge that “Intel is extensively infiltrated by organized crime network;” Intel agents
confined appellant in an “11 foot by 11 foot space where handlers implement[ed] Staton
DeGrandpre behavioral-pharmacological conditioning;” Intel agents sought to “depress
[appellant] into drug addiction” and “depress [appellant] into suicide;” and Intel targeted
appellant for assassination and castration.
       Intel demurred to each cause of action in the complaint. The trial court sustained
the demurrer without leave to amend as to the second, fourth, fifth, and tenth causes of
action, finding that those causes of action did not state a “cognizable private right of
action in California.” The court sustained the demurrer with leave to amend as to the
seven remaining causes of action.
       On April 23, 2012, appellant filed a first amended complaint. The first amended
complaint contained 12 causes of action: 1) “Violation of Cartwright Act,” 2) “California
Title 3 § 38; Misprision of Treason,” 3) “Negligence, Gross Negligence,” 4) “Abuse of
Process,” 5) “Intentional Infliction of Emotional Distress,” 6) “Undue Influence, Duress,
Manipulate Unsound Mind,” 7) “Fraud and Actual Fraud,” 8) “Violation of Federal Civil
Rights; 42 USC 1983, 42 USC 1985, 43 USC 1986,” 9) “Breach of Fiduciary Duties
Constitutionally Protected Public Policy Activity,” 10) “False Light,” 11) “Intent to
Destroy Plaintiff Beyond the Bounds of Fair Competition and Fair Play, and 12)
“Retaliation in Violation of California Public Policy.” Among the various allegations in
the first amended complaint, appellant asserted the following: Intel procured a “cartel
ringmaster” to “set a bounty on and mark [appellant] as prey for hunting by industrial

                                              2
spies, detectives, hooligans, and hit men;” Intel agents sought to “portray [appellant] as a
criminal, paranoid delusional, a risk, unbelievable and not competent;” and Intel “meant
to destroy [appellant] professionally, financially, destroy and disqualify [appellant’s]
state and federal witness status enabling cartel crime leaders . . . to continue along
uninhibited.”
       Intel demurred to each cause of action in the first amended complaint. The court
sustained the demurrer with leave to amend as to tenth cause of action, false light. The
court sustained the demurrer without leave to amend as to the 11 remaining causes of
action. The court concluded that those causes of action were “unintelligible,” “time-
barred,” “barred by the doctrine of collateral estoppel,” or uncertain.
       Appellant filed a second amended complaint on August 15, 2012. The second
amended complaint contained a single cause of action, “Entrapment in False Light.” In
the second amended complaint, appellant alleged in part: “[Intel] and its chief
executives, security personnel, consultants on irresponsible use of power and damning
touch permanently scar [appellant] by broadly publicizing that a key antitrust witness is
unbelievable, does mark with bounty and makes prey for hunting by cartel hit squads
who repeatedly attempt [appellant’s] masked assassination.”
       Intel demurred to the second amended complaint. The court sustained the
demurrer without leave to amend. The court concluded that appellant’s “conclusory
allegations” were “insufficient to establish publicity” for a false light claim. The court
also noted that appellant’s allegations were “so confusing” that Intel could not
“reasonably respond.”
       On November 9, 2012, Intel filed an “Ex Parte Application for Judgment of
Dismissal of Entire Action with Prejudice.” That same day, the court issued a judgment
dismissing appellant’s action in its entirety.
                                        DISCUSSION

                                                 3
Appellant’s Argument
       Appellant’s argument is brief and perplexing. He contends: “The Superior Court
erred in dismissing appellant’s civil case as a matter of state policy and federal law, for
whom appellant holds privilege on citizen duty, as field reporter to States Department of
Justice engaged in consumer class actions v Intel Corporation, as a federal civic servant
protected from retaliation under Department Labor Code 3363.5 . . . , as a Clayton Act
§ 4 direct witness, as recognized Relator in Federal False Claims Act . . . , as a United
States Citizen on citizen duties to report, and not to conceal organized crime detrimental
to the economy of the United States, democratic capitalism and all peoples of the United
States.” He further asserts: “Appellant in technical discovery role does in fact document
a 19 year continuous federal crime, including malicious premeditated retaliation that is
torturous interference by organized crime, operating in corporate enterprise, that does
manipulate . . . federal, state and local law enforcement meaning to disqualify this
Clayton Act § 4 witness, to conceal Intel . . . cartel operations in trust.” In support of his
argument, appellant cites federal cases that discuss motions to dismiss in federal court.
Appellant Has Failed to Show Error
       “On appeal from a judgment dismissing an action after sustaining a demurrer
without leave to amend, the standard of review is well settled. The reviewing court gives
the complaint a reasonable interpretation, and treats the demurrer as admitting all
material facts properly pleaded. [Citations.] The court does not, however, assume the
truth of contentions, deductions or conclusions of law.” (Aubry v. Tri-City Hospital Dist.
(1992) 2 Cal.4th 962, 966-967.) “When a demurrer is sustained, we determine whether
the complaint states facts sufficient to constitute a cause of action. [Citation.] And when
it is sustained without leave to amend, we decide whether there is a reasonable possibility
that the defect can be cured by amendment: if it can be, the trial court has abused its
discretion and we reverse; if not, there has been no abuse of discretion and we affirm.

                                               4
[Citations.] The burden of proving such reasonable possibility is squarely on the
plaintiff.” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.)
       “An appealed judgment or challenged ruling is presumed correct.” (Bullock v.
Philip Morris USA, Inc. (2008) 159 Cal.App.4th 655, 685 (Bullock).) Thus, the
“appellant has the burden to show error.” (Bell v. H.F. Cox, Inc. (2012) 209 Cal.App.4th
62, 80.) “An appellant must affirmatively demonstrate error through reasoned argument,
citation to the appellate record, and discussion of legal authority.” (Bullock, supra, 159
Cal.App.4th at p. 685.)
       “When an issue is unsupported by pertinent or cognizable legal argument it may
be deemed abandoned and discussion by the reviewing court is unnecessary.” (Landry v.
Berryessa Union School Dist. (1995) 39 Cal.App.4th 691, 699-700.) A reviewing court
need not consider an issue when the appellant “has presented no intelligible legal
argument.” (Mansell v. Board of Administration (1994) 30 Cal.App.4th 539, 545.) “We
are not bound to develop appellants’ arguments for them. [Citation.] The absence of
cogent legal argument or citation to authority allows this court to treat the contentions as
waived.” (In re Marriage of Falcone (2008) 164 Cal.App.4th 814, 830.)
       “When an appellant decides to represent himself in propria persona, ‘he is entitled
to the same, but no greater, consideration than other litigants and attorneys.
[Citations.]’ ” (Bistawros v. Greenberg (1987) 189 Cal.App.3d 189, 193.) “A pro. per.
litigant is held to the same restrictive procedural rules as an attorney.” (Ibid.)
       Here, appellant has not shown that the trial court erred in dismissing his action
against Intel. He fails to cite any California authority regarding dismissal of an action
after a demurrer is sustained without leave to amend. He makes no arguments as to
whether there was a reasonable possibility that defects in his complaint and amended
complaints could have been cured by amendment. Indeed, he never even mentions the
causes of action pleaded in the complaint and amended complaints. Instead, he cites only

                                              5
irrelevant federal authority and makes only a confusing argument regarding his role as a
protected “reporter” of Intel’s activities. Thus, because appellant has failed to present a
cogent legal argument with citation to relevant authorities, we will affirm the judgment
dismissing his action against Intel.
                                       DISPOSITION
       The judgment is affirmed.



                                           ______________________________________
                                                      RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




                                              6